FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA LUISA SARABIA                              No. 08-73515
RODRIGUEZ,
                                                 Agency Nos.         A095-447-730
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Maria Luisa Sarabia Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings of fact, Urzua Covarrubias v. Gonzales, 487 F.3d 742, 744 (9th Cir.

2007), and review de novo questions of law, Altamirano v. Gonzales, 427 F.3d

586, 591 (9th Cir.2005). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Sarabia

Rodriguez was ineligible for cancellation of removal as an alien smuggler for

knowingly attempting to smuggle her brother into the United States. See 8 U.S.C.

§ 1182(a)(6)(E)(i); Altamirano, 427 F.3d at 592; see also Gui v. INS, 280 F.3d

1217, 1225 (9th Cir. 2002).

      Sarabia Rodriguez’s due process rights were not violated by the admission

of her brother’s sworn statement and his Form I-213 Record of Deportable/

Inadmissible Alien because the documents were probative and their admission was

fundamentally fair. See Espinoza v. INS, 45 F.3d 308, 310-11 (9th Cir. 1995);

Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674, 681 (9th Cir. 2005).

Sarabia Rodriguez’s contention that her statement to border officers was the result

of coercion is unavailing because the agency did not rely on her statement.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-73515